Gileillan, 0. J.
I dissent. As to cases arising before the passage of the law of 1885, I think it is invalid within the principles laid down in State v. Foley, 30 Minn. 350, (15 N. W. Rep. 375,) where the power of the legislature to provide for payment of money out of the public treasury to an individual is made to depend upon the existence of some obligation, legal or moral, on the part of the state or county to pay it. In a case like this, arising before the act was passed, there was certainly no legal obligation. In the case of a tax sale, where the state assumes to sell and the purchaser expects to get, and pays his money to get, the land, if the latter does not get what he buys and pays for, — if the state does not pass to him what it assumes to sell, and what it receives his money for, — there may be a moral obligation to repay. It arises out of the contract which has failed. But in receiving payment of taxes the state makes no contracts. It does not assume to transfer anything to the person paying. He does not expect to get anything from the state. As between him and the state the only effect of the payment, and the only effect expected, is to discharge the land from its obligation to the state; and it does this whether the person paying has or has not any *131interest in the land, and whether the taxes have been, or have not been, regularly assessed. Any person may pay such taxes, and with his motive in paying the state has nothing to do. If he pays because he thinks his interest requires it, or because he thinks he will thereby acquire some right as against a third person, that is his lookout. The state does not assume, by receiving the tax, to secure any such advantage to him. I can see no moral obligation to repay in such a ease.